  Case 1:20-cv-01166-PLM-SJB ECF No. 1, PageID.1 Filed 12/04/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 ROBIN D. LEWIS and
 ROGER M. LEWIS,
                                              Case No.
                Plaintiffs,
                                              Hon.
 v.

 SPEEDWAY LLC, SPEEDWAY,
 CHEKER, RICH OIL, SPEEDWAY
 SUPERAMERICA LLC, SPEEDWAY
 #8789, SPEEDWAY SUPERAMERICA
 LLC-8789, and SPEEDWAY LLC-8789

                Defendants.

 GEORGE BROOKOVER, P.C.                       MILLER, CANFIELD, PADDOCK
 George M. Brookover (P25391)                    and STONE, P.L.C.
 Nathan P. Boerma (P82434)                    Amy M. Johnston (P51272)
 Attorneys for Plaintiffs                     Stephen M. Ragatzki (P81952)
 1005 Abbot Road                              Amanda Rauh-Bieri (P83615)
 East Lansing, MI 48823                       Attorneys for Defendant Speedway LLC
 (517)336-4300                                150 West Jefferson, Suite 2500
                                              Detroit, Michigan 48226
                                              (313) 963-6420
                                              johnston@millercanfield.com
                                              ragatzki@millercanfield.com
                                              rauh-bieri@millercanfield.com


               DEFENDANT SPEEDWAY LLC’S NOTICE OF REMOVAL

       Defendant Speedway LLC, improperly named as Speedway, Cheker, Rich Oil, Speedway

SuperAmerica LLC, Speedway #8789, Speedway SuperAmerica LLC-8789, and Speedway LLC-

8789, by and through its attorneys, Miller, Canfield, Paddock and Stone, P.L.C., gives notice of

its removal of this action from the Circuit Court for the County of Ingham, State of Michigan (Case

No. 20-592-NO) to the United States District Court for the Western District of Michigan, Southern

Division, pursuant to 28 U.S.C. §§ 1332, 1367, and 1441. In support of its Notice of Removal,

Speedway LLC states as follows:
  Case 1:20-cv-01166-PLM-SJB ECF No. 1, PageID.2 Filed 12/04/20 Page 2 of 7




       1.      An action has been commenced against Speedway LLC in the Circuit Court for the

County of Ingham, State of Michigan, entitled Robin D. Lewis and Roger M. Lewis v. Speedway

LLC, et al., Case No. 2020-592-NO. Copies of the Summons and Complaint, and all pleadings

filed are attached as Exhibit A.

       2.      Speedway LLC, formerly known as Speedway SuperAmerica LLC, is the only

properly named Defendant in this action. Speedway, Cheker, and Rich Oil are assumed names for

Speedway LLC pursuant to MCL 445.1 and are therefore interchangeable and synonymous with

Speedway LLC. See Clark v. United Techs. Auto., Inc., 459 Mich. 681, 683 n.1 (1999). Speedway

#8789, Speedway SuperAmerica LLC-8789, and Speedway LLC-8789 do not exist as legal entities

under Michigan law. See the State of Michigan Department of Licensing and Regulatory Affairs

Business Entity information attached as Exhibit B.

       3.      Speedway LLC was served with copies of the Summons and Complaint via

certified mail through its registered agent on November 6, 2020. This Notice of Removal is due

within thirty days following receipt thereof and is therefore timely under 28 U.S.C. § 1446(b)(1).

       4.      In their Complaint, Plaintiffs allege that Robin D. Lewis suffered an ankle fracture

at a Speedway gas station and convenience store and that Roger M. Lewis suffered a loss of

consortium following Robin D. Lewis’ ankle fracture. Plaintiffs seek damages in an unspecified

amount in excess of $25,000, the jurisdictional minimum for a civil action filed in a Michigan

circuit court. Ex. A, ¶ 18.

                                      Grounds for Removal

       5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and removal is

proper pursuant to 28 U.S.C. § 1441(a), which provides, in pertinent part, that:

       [A]ny civil action brought in a State court of which the district courts of the United
       States have original jurisdiction, may be removed by the defendant . . . to the district


                                                  2
  Case 1:20-cv-01166-PLM-SJB ECF No. 1, PageID.3 Filed 12/04/20 Page 3 of 7




          court of the United States for the district and division embracing the place where
          such action is pending.

          6.     The United States District Court for the Western District of Michigan, Southern

Division, has original jurisdiction because this is an action (a) wherein the amount in controversy

exceeds the sum of $75,000 exclusive of interest and costs; and (b) between citizens of different

states.

          7.     Plaintiffs allege in their Complaint that they are residents of East Lansing,

Michigan. Ex. A, ¶¶ 1, 2. Furthermore, publicly available information shows that Plaintiffs are

registered voters in Michigan and are citizens of Michigan. See Voter Registration Information

attached at Exhibit C. Thus, Plaintiffs are citizens of Michigan.

          8.     Speedway LLC is a Delaware limited liability company with a sole member, MPC

Investment LLC. MPC Investment LLC is a Delaware limited liability company with a sole

member, Marathon Petroleum Corporation. Marathon Petroleum Corporation is a Delaware

corporation with its principal place of business in Ohio. See the State of Delaware Corporations

Bureau confirmation pages for Speedway LLC, MPC Investment LLC, and Marathon Petroleum

Corporation, attached as Exhibit D. Thus, Speedway LLC is a citizen of the states of Ohio and

Delaware. Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009).

          9.     There is complete diversity of citizenship between the parties because Plaintiffs are

citizens of Michigan and Defendant Speedway LLC is a citizen of Ohio and Delaware.

          10.    Further, the amount in controversy exceeds $75,000 as discerned from the

allegations in Plaintiffs’ Complaint and pertinent jury verdict and settlement research.

          11.    Plaintiff Robin D. Lewis alleges that she suffered an ankle fracture at a Speedway

gas station. She seeks damages in an unspecified amount in excess of $25,000, the jurisdictional

minimum for a civil action filed in a Michigan circuit court. Ex. A, ¶ 18. A notice of removal


                                                   3
  Case 1:20-cv-01166-PLM-SJB ECF No. 1, PageID.4 Filed 12/04/20 Page 4 of 7




may assert the amount in controversy if the initial pleading seeks “a money judgment, but the State

practice . . . permits recovery of damages in excess of the amount demanded” and the district court

finds that the amount in controversy is more likely than not above $75,000. See 28 U.S.C. §

1446(c)(2)(A)-(B); see also Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572-73 (6th Cir.

2001); Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 871 (6th Cir. 2000) (noting that state court

rules “might enable a plaintiff to claim in her complaint an amount lower than the federal amount

in controversy but nevertheless seek and recover damages exceeding the amount prayed for”)

(citations omitted)). Indeed, the Michigan court rules permit recovery in excess of the amount

demanded in Plaintiffs’ pleadings. See MCR 2.601(A).

        12.    Plaintiff Robin D. Lewis alleges that she “slipped and fell outside the entryway [of

the Speedway gas station and convenience store] on an accumulation of snow and/or ice.” Ex.

A, ¶ 15. Plaintiff Robin D. Lewis claims that she “fractured her ankle and was taken by

ambulance to the hospital to reset her ankle,” that she “underwent reconstructive surgery on her

ankle, which included the insertion of pins and a plate,” and that the accident and procedure “led

to considerable pain and suffering including, but not limited to, a limitation of her activities,

significant rehabilitation, and the need for frequent medical attention.” Id. at ¶¶ 16, 17. Her

allegations of injuries reflect a substantial likelihood that this controversy involves claims

exceeding $75,000.

        13.    Jury verdicts and settlements from similar alleged injuries reveal that damages may

exceed $75,000. Please refer to the following, cumulatively attached as Exhibit E: Goodman v.

Zimmer, No. 09-009172-NO, JVR No. 1012200089 (Mich. Cir. Ct. 2010) ($100,000 settlement

after plaintiff suffered an ankle fracture and a torn ligament following a fall on defendant’s

sidewalk); Yourofsky v. RHG Fish Market, No. 09-099849-NO, 2010 WL 6267633 (Mich. Cir.



                                                4
  Case 1:20-cv-01166-PLM-SJB ECF No. 1, PageID.5 Filed 12/04/20 Page 5 of 7




Ct. 2010) ($85,000 verdict to plaintiff after she fell in the defendant’s restaurant and suffered a

radius fracture); Vega v. Soria, No. 98-323851-NO, JVR No. 169245 (Mich. Cir. Ct. 1993)

($100,000 jury verdict after plaintiff fractured her tibia and fibula, requiring surgical repair, in a

fall down the stairs); Bliss v. Air Ways Lanes, Inc., No-89-06950-NO, JVR No. 73950 (Mich. Cir.

Ct. 1991) ($100,000 verdict to plaintiff after falling on defendant’s sidewalk and requiring surgery

after fracturing her fibula and tibia)

       14.     Based on the injuries and damages alleged in the initial pleadings and pertinent jury

verdict and settlement research revealing awards in excess of $75,000 for similar injuries and

claims, the present action satisfies the necessary requirements of amount in controversy for

removal to this Court.

       15.     Additionally, Plaintiff Roger M. Lewis alleges that, as a result of his wife’s ankle

injury, he has suffered losses including “a loss of consortium, loss of society and companionship,

and other damages with his wife.” Ex. A, ¶ 35. This Court has supplemental jurisdiction over Mr.

Lewis’s loss of consortium claim because Mr. Lewis’s claims “are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.” 28 U.S.C. § 1367(a). Speedway LLC therefore need not

prove that Mr. Lewis’s claims exceed the amount-in-controversy requirement. See Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 549 (2005) (“We hold that, where the other elements

of jurisdiction are present and at least one named plaintiff in the action satisfies the amount-in-

controversy requirement, § 1367 does authorize supplemental jurisdiction over the claims of other

plaintiffs in the same Article III case or controversy, even if those claims are for less than the

jurisdictional amount specified in the statute setting forth the requirements for diversity

jurisdiction.”). Therefore, Mr. Lewis’s claims also satisfy the requirements for removal.



                                                 5
  Case 1:20-cv-01166-PLM-SJB ECF No. 1, PageID.6 Filed 12/04/20 Page 6 of 7




                             Procedural Requirements for Removal

       16.      Speedway LLC has satisfied or will satisfy all procedural requirements for removal

under 28 U.S.C. § 1446.

             a. In accordance with 28 U.S.C. § 1446(a), this is the appropriate court for removal
                because the state court in which this action was commenced, the Ingham County
                Circuit Court, is within this Court’s district and division. Copies of all process,
                pleadings, and orders served upon Speedway LLC in this action, including the
                Summons and Complaint, are attached as Exhibit A. This Notice of Removal is
                signed pursuant to Fed. R. Civ. P. 11.

             b. In accordance with 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely filed
                within 30 days of the receipt of the Summons and Complaint. Speedway LLC is
                the only defendant in this action. See 28 U.S.C. § 1446(b)(2)(A).

             c. In accordance with 28 U.S.C. § 1446(d), Speedway LLC will promptly notify
                Plaintiffs in writing that this case has been removed to this Court pursuant to this
                Notice of Removal. Speedway LLC will, on the day of filing of this Notice of
                Removal, submit for filing a copy of the same with the court clerk of the Ingham
                County Circuit Court.

       17.      The prerequisites for removal have been met. If any questions arise as to the

propriety of the removal of this action, Speedway LLC respectfully requests the opportunity to

present briefing, argument, and further evidence necessary to support its position that this case is

removable.

       18.      In removing this action, Speedway LLC specifically reserves all its defenses

including, without limitation, all defenses specified in Rule 12(b) of the Federal Rules of Civil

Procedure.

       WHEREFORE, Defendant Speedway LLC hereby petitions to remove this case from the

Circuit Court for the County of Ingham, State of Michigan to the United States District Court for

the Western District of Michigan, Southern Division, and requests that all future proceedings be

held in this Court.




                                                  6
  Case 1:20-cv-01166-PLM-SJB ECF No. 1, PageID.7 Filed 12/04/20 Page 7 of 7




                                   Respectfully submitted,

                                   Miller, Canfield, Paddock and Stone, P.L.C.


                                   By: /s/Amy M. Johnston
                                   Amy M. Johnston (P51272)
                                   150 W. Jefferson Avenue, Suite 2500
                                   Detroit, MI 48226
                                   (313) 963-6420
                                   johnston@millercanfield.com
                                   Attorneys for Defendant
Dated: December 4, 2020


36898342.6/135532.00097




                                      7
